Wilbur, J., concurring: I concur on the basis of Jack E. Golsen, 54 T.C. 742 (1970), affd. 445 F.2d 985 (10th Cir. 1971). On the facts before us, petitioner has little incentive* to do more than simply cite Golsen and H. Wetter Manufacturing Co. v. United States, 458 F.2d 1033 (6th Cir. 1972), which as the majority recognizes, requires that petitioner’s motion for judgment on the pleadings be granted. Nevertheless, the majority states, "we have articulated our views on the merits, even though we are mandated by Golsen to apply the rule of Wetter herein.” The majority discusses no exigencies requiring that we include gratuitous essays in our opinions volunteering our views on the validity or invalidity of the regulations. Whatever value may accrue from this practice is far outweighed by the disadvantages of locking ourselves into a position on an important issue not really addressed by the adversary process in the proceedings before this Court. Fay and Irwin, JJ., agree with this concurring opinion.